Citation Nr: 0622782	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder.

2.  Entitlement to service connection for a bilateral wrist 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to January 
2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2004, the Board remanded the 
case to the RO for additional development.  The case is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence of a bilateral 
elbow disorder.

2.  There is no competent medical evidence of a bilateral 
wrist disorder.

3.  There is no competent medical evidence that establishes a 
nexus between the veteran's lumbar strain and active service.

4.  There is no competent medical evidence that establishes a 
nexus between the veteran's left hip strain and active 
service.


CONCLUSIONS OF LAW

1.  Claimed bilateral elbow disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2005).

2.  Claimed bilateral wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2005).

3.  A lumbar spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2005).

4.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issues on 
appeal and that VA has satisfied, to the extent possible, the 
duty to assist.  In compliance with the Board's June 2004 
remand, the veteran was asked to identify health care 
providers and to sign authorizations for release of 
information.  She did not respond to the June 2005 VA notice 
letter.  The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In September 2005, the 
veteran was examined and the examiner provided the requested 
etiology opinion.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claims, which VA has not sought.  In November 
2005, VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
April 2005 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in February 2003, 
December 2003, and August 2005 satisfied VA's duty to notify 
under 38 U.S.C. § 5301(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, and what evidence she should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was her 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support her claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection was granted on appeal.  Since service connection 
is being denied, no disability rating or effective date will 
be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman, supra.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic 
within one year of discharge from service, such as arthritis, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).  

The veteran claims that she has bilateral elbow, bilateral 
wrist, lumbar spine, and left hip disorders, which occurred 
or were aggravated in military service.  

The preponderance of the evidence is against service 
connection for the claimed disorders.  Service medical 
records show that the veteran had complained of, and was 
treated for, elbow, wrist, low back, and left hip pain during 
active service.  There were no diagnoses of chronic 
conditions shown in service for any of the claimed disorders, 
as her separation examination report only documented 
occasional joint swelling and elbow and back pain.  Further, 
the claims file contains no evidence of any trauma or 
instances of injury relating to the claimed disorders during 
active service.

Post-service medical evidence includes VA medical records, X-
rays, and two VA examinations.  VA medical records from April 
2001 to May 2005 show treatment for complaints of elbow, 
wrist, low back, and left hip pain.  VA X-rays taken in 
October and December 2001 of the veteran's elbows and wrists 
show normal bones and no joint space abnormalities.  Further, 
the September 2001 VA general medical examiner found that 
there was no tenderness on palpitation of the veteran's 
elbows and left hip joint, but noted very mild tenderness to 
her wrists.  There was no pain on hyperextension of the back; 
the veteran was able to flex to 105 degrees (normal flexion 
is 90 degrees).  As a result, the examiner diagnosed the 
veteran with arthralgia (pain) of the elbows, wrists, and low 
back.

After reviewing the veteran's claims file, medical history, 
and X-rays, the September 2005 VA joint examiner found no 
diagnosed disorders for the veteran's elbows or wrists, but 
did diagnose her with lower back and left hip strains.  The 
VA examiner reviewed September 2005 X-rays of the veteran's 
bilateral elbow, bilateral wrist, lumbar spine, and left hip.  
These X-rays revealed well preserved joint spaces and no 
fractures or soft tissue swelling.  Physical examination 
revealed normal examinations of the elbows, wrists, and left 
hip.  Further, a lumbar spine examination showed normal 
lumbar lordosis in the standing position.  The VA examiner 
opined that there was no pathology that could be connected to 
the veteran's military service.  As a result, the lower back 
and left hip strains cannot be considered chronic conditions 
that may be considered disabilities for VA purposes.  In the 
absence of competent medical evidence of a diagnosed elbow or 
wrist disorder and evidence linking the veteran's low back 
and left hip disorders to service, the veteran's claims must 
be denied.  Pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board considered possible service connection due to 
undiagnosed illnesses, but notes that although the veteran 
served during the Persian Gulf War era; she did not serve in 
the Southwest Asia theater of operations during the War and, 
thus, does not qualify for this benefit.  38 U.S.C.A. 
§ 1117(a) (West 2002); 38 C.F.R. § 3.317(a) (2005).  Also, 
the veteran has never been diagnosed with arthritis for the 
claimed joints, thus, service connection on a presumptive 
basis under 38 C.F.R. §§ 3.307 and 3.309 (2005) is not 
warranted.

Finally, the appellant and her representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorders.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorders and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a bilateral elbow disorder is denied.

Service connection for a bilateral wrist disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a left hip disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


